Case: 16-15104     Date Filed: 03/31/2017    Page: 1 of 6


                                                               [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-15104
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:15-mj-00949-RGV-1

UNITED STATES OF AMERICA,
                                                                   Plaintiff-Appellee,


                                       versus


JOHN-THOMAS STOKES,
                                                                Defendant-Appellant.

                           ________________________

                    Appeal from the United States District Court
                       for the Northern District of Georgia
                          ________________________

                                  (March 31, 2017)

Before TJOFLAT, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      John-Thomas Stokes appeals his conviction for driving in an unsafe or

reckless manner in violation of 38 C.F.R. § 1.218(a)(12). On appeal, Stokes argues

that proof of specific intent was required to support his conviction, and that
              Case: 16-15104      Date Filed: 03/31/2017   Page: 2 of 6


because the Government failed to prove specific intent beyond a reasonable doubt,

the conviction should be reversed. Stokes also argues that the Government failed

to prove beyond a reasonable doubt that he actually drove in an unsafe manner.


                                           I.


      The appropriate mens rea for a given charge is a question of legal

interpretation that we review de novo. United States v. Ettinger, 344 F.3d 1149,

1153 (11th Cir. 2003). The charging regulation for reckless or unsafe driving

provides that “operation of a vehicle in a reckless or unsafe manner . . . is

prohibited.” 38 C.F.R. § 1.218(a)(12). The regulation is silent as to the mens rea

required for a conviction. Thus, even if the wrongdoing can be considered

criminal in nature, it is classified as an “infraction” under federal law, 18 U.S.C.

§ 3559(a)(9), and a petty offense. 18 U.S.C. § 19.

      When a specific intent element is not “apparent on the face of” a statute, the

“crime is one of general intent.” Ettinger, 344 F.3d at 1158. “[A] defendant need

not intend to violate the law to commit a general intent crime.” United States v.

Phillips, 19 F.3d 1565, 1576 (11th Cir. 1994). Instead, the evidence must simply

show that the defendant intended “to do the act the law proscribes.” Id. at 1576-

77.




                                           2
              Case: 16-15104     Date Filed: 03/31/2017    Page: 3 of 6


      Proof of specific intent was not required to support Stokes’s conviction for

driving in an unsafe manner. Even assuming for the sake of discussion that the

violation is criminal, because a specific intent element is not “apparent on the face”

of § 1.218(a)(12), unsafe driving is a crime of general intent. See Ettinger, 344
F.3d at 1158. The government was, therefore, not required to show that Stokes

intended to violate the law or cause an accident. Instead, the government was only

required to prove that Stokes intended to stop suddenly and without cause, the

unsafe “act the law proscribes.” See Phillips, 19 F.3d at 1576-77. For the reasons

discussed in further detail below, the Government provided sufficient evidence to

make such a showing.


                                         II.


      We review the sufficiency of the evidence de novo, viewing the record in the

light most favorable to the government and drawing all reasonable inferences in

favor of the verdict. United States v. Feliciano, 761 F.3d 1202, 1206 (11th Cir.

2014). We will uphold the conviction “unless a rational fact-finder could not have

found the defendant guilty under any reasonable construction of the evidence.” Id.

(quotation omitted).

      The credibility of witnesses is the exclusive province of the factfinder, and

we will not revisit the question unless a witness’s testimony is “incredible as a


                                          3
               Case: 16-15104     Date Filed: 03/31/2017    Page: 4 of 6


matter of law.” Id. For testimony to be considered incredible as a matter of law, it

must be unbelievable on its face. Id. In other words, the testimony must involve

“facts that the witness physically could not have possibly observed or events that

could not have occurred under the laws of nature.” Id. (quotation omitted). The

fact that a witnesses has lied in the past, engaged in criminal activities, thought his

testimony would benefit him, or showed elements of mental instability does not

make his testimony inherently incredible. United States v. Rivera, 775 F.2d 1559,

1561 (11th Cir. 1985).

      The district court did not err in affirming the conviction. In the light most

favorable to the Government, the evidence was sufficient for a “rational fact-

finder” to find that Stokes was agitated and intentionally braked without cause and

with knowledge that Tsitsilianos was close behind. Tsitsilianos testified that he

was following Stokes at a distance of 20-25 feet and a speed of 10-13 miles per

hour. He testified that Stokes made an obscene gesture and stopped suddenly upon

reaching the crosswalk. Wallace testified that he heard screeching tires, that he

saw the rear-end of Stokes’s vehicle rise, and that in his opinion, the accident

would not have occurred if Stokes did not stop. He also testified that he saw

Stokes display his finger towards Tsitsilianos. The factfinder specifically found

Wallace’s testimony to be credible and consistent with the evidence. The

factfinder therefore determined that Stokes stopped suddenly without cause and


                                           4
               Case: 16-15104     Date Filed: 03/31/2017    Page: 5 of 6


that this constituted unsafe driving for the purposes of the regulation. The

evidence was sufficient to support this finding.

      Moreover, because there is no indication that any witness testimony was

“incredible as a matter of law,” we will not revisit the question of credibility.

Although Tsitsilianos admitted that his traumatic brain injury can cause memory

problems and that he has a number of traffic infractions, these facts do not make

his testimony inherently incredible. See Rivera, 775 F.2d at 1561. Similarly, the

fact that Wallace may be mistaken about which car was originally in front does not

show that his testimony involved facts that he “physically could not have possibly

observed or events that could not have occurred under the laws of nature.”

Feliciano, 761 F.3d at 1206. These were credibility issues that the magistrate

judge properly weighed in favor of a conviction. Because credibility issues are for

the factfinder, we will not disturb them on appeal.

      Finally, the evidence was sufficient to show that Stokes intended to stop his

vehicle suddenly and without warning. Stokes told Officer Risley that there were

no cars in front of him when he stopped his car. There is also evidence that Stokes

was agitated at the time of the conduct, namely the fact that he raised his middle

finger towards Tsitsilianos. Finally, the magistrate judge discredited Stokes’s

testimony that he stopped to talk to Tsitsilianos and instead found that Stokes

stopped because he was agitated. Viewed in the light most favorable to the


                                           5
              Case: 16-15104    Date Filed: 03/31/2017   Page: 6 of 6


Government, the evidence was sufficient to show that Stokes intentionally stopped

suddenly and without cause, the unsafe “act the law proscribes.” See Phillips, 19
F.3d at 1576-77, Feliciano, 761 F.3d at 1206.

      AFFIRMED.




                                         6